DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 01/27/2022.  Claims 3-5, 10-11, 13 and 17-18 been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-2, 6-9, 12, 14-16 and 19-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 112
Applicant’s amendments are sufficient to overcome the 112 (b) rejection of claims 1-2, 6-9, 12, 14-16 and 19-20.  The 112(b) rejection of claims 1-2, 6-9, 12, 14-16 and 19-20 is withdrawn.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed invention is directed toward specific, novel patentable system that enables a system to generate data messages for events which do not cause the generation of messages in prior systems.  Applicant argues that prior art system create data messages by monitoring and observing state changes in the order book database.   Where if a state change is not recorded data messages relating to the incoming transactions are not created and sent out.  The current claims are directed to generating messages based on event/portions of an incoming order not matching and being automatically deleted, which in prior system would not have generated a change message due to the lack of a state change in the order book database.    The current system/method generates messages when there is no state change to the order book database in contrast to prior systems do not generate messages if a state change on the order book database is not recorded due to an unmatched portion of the incoming transaction.  Accordingly the claimed invention enables the system to do something it could not do previously.  The examiner respectfully disagrees.  The examiner notes that applicant’s argument is directed toward market conditions which triggers generation of messages and content.  The arguments do not focus on technical processes but instead on order conditions and activity.  Accordingly, the examiner does not find persuasive that a market condition is required for generating a message is not a process that systems/method previously could not perform.  The rejection is maintained.
In the remarks applicant argues that the claimed inventions provides a solution to a technical problem of generating a message when an order book database has no 
In the remarks applicant argues that the approach of the claim limitations of providing volume information with a solution based on volume information based on 20 ms snapshots captured by determining whether an order was deleted within the 20 ms period.  The solution provides volume information estimated/predicted and durations may be used.  Applicant argues that the solution provides benefits to the operation of the computer that other solutions do not (i.e. elimination of need for cycles to estimate the volume information) .  The examiner respectfully disagrees.  The specification in para 0016 states “In some cases, a financial market may provide optional information, such as a summary indicator, to identify volume information associated with deleted IOC orders within a specified time (e.g., about 10 ms, about 20 ms, etc.) of a trade triggered by an IOC order. For example, during the specified time after a triggered trade, IOC orders (e.g., orders at an equal or higher price of the triggered trade) may be combined upon deletion
In the remarks applicant points to the AF response arguing in Ubicomm distinguished from those found patentable in Ultramercial noting that the trigger lacked specificity regarding trigger conditions.  Where the predetermined conditions are merely the idea of conditions for the trigger may be predetermined and not specific conditions.  Applicant argues that the claimed features recite 20 ms window in reference to an unmatched portion of an order.  Applicant argues that the claimed limitations recite orders that when unmatched result in no change in the order book and therefore falls far short of preemption of full abstract idea of the conditional trigger standard used in Umicomm.  The examiner respectfully disagrees.  The trigger of the claimed invention is a market condition to generate a message.   A predetermined abstract conditional trigger is still abstract.  The rejection is maintained. 
In the remarks applicant argues that the claimed invention is directed toward a solution to a problem rooted in technology.  Applicant argues that existing systems do not capture create and distribute messages based on rejected/cancelled unfilled orders which do not results in a state change to an order book and therefore, fail to trigger prior art mechanisms to report changes.   The examiner respectfully disagrees.  This is not a problem rooted in technology but rather a problem rooted in the abstract concept of generating messages based on specific order condition.  Solutions rooted in abstract ideas is still abstract, the rejection is maintained.
In the remarks applicant argues that the claimed limitations provide a technical solution to a technical problem is determining that there is an unmatched portion of an incoming transaction that is automatically deleted within 20 ms of being 
In the remarks applicant argues that the claimed limitations improve systems to generate indications of events and the receipt of order messages which do not result in change in the order book database which improves the effectiveness of computing devices used to formulate market data and/or facilitate pricing discovery by providing data corresponding to deleted portions of incoming orders that would have matched is there was an opposing order.  The limitations instead of expending computing resources to estimate/predict a number of cancelled portions of incoming orders generates a message comprising add/delete indication associated with enhanced data messages.   The examiner respectfully disagrees with respect to the argument related to improvement of technology.   The specification explicitly states that the order modification occurs upon the receipt of the order (see para 0015).  If the order is not entered into the order book upon receipt and the modification of the order occurs prior to the order being entered into the order book, this is not an improvement to technology but rather manipulation of data in response to a transaction condition/activity.  Modification of orders as a trigger for generating messages does not impact the capability or functionality or the use of resource because of technical reasons, rather the modification of orders and generation of 
In the remarks applicant disagrees with the analysis of the AF response that determined the system functions of the financial exchanged are not altered but instead performs an estimate process, monitors incoming orders to detect a condition of matching incoming orders and based on condition generate messages.  Applicant argues that similar to McRO the software based technical solution improve the functioning of the computer and that the monitoring conditions and an estimate process would not be expected to consume the same amount of computing resources.  Applicant argues that because of fewer resources consumed and efficiency improved the claimed subject matter is patent eligible and the examiner assertion “does not see how” is sufficient.  The examiner respectfully disagrees that McRO is applicable.  The software rules of McRO allowed a computer to perform a process that previously could not be implemented using computers.   This not the case of the current application.  Improvement to process efficiency if the claim limitations do include this process is still a process that previously could be performed.  Therefore, McRO is not applicable.  Applicant’s statement that the claimed subject matter consumer fewer resources is conclusory without evidence.   The claimed subject matter is not directed toward using fewer computer resources but instead to generate messages based on whether orders have been modified.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is patent eligible.  Specifically applicant repeats argument (1 above.  
  In the remarks applicant argues that the claimed limitations are not processes that can be performed using mental processes.  Applicant argues that receiving status of orders, status indicate order partially matched/not matched (i.e mental process of observation) generate a change in order book (i.e. mental process of memory), deleting unmatched portions (mimics mental process of memory) and generating messages, market data are not processes which can be performed using mental processes.  The examiner disagrees except for the limitations “generating messages” and “distributing market data” nothing the claim limitations preclude mental processes.  The rejection is maintained.
 In the remarks applicant argues under step 2A prong 2, the claimed subject matter is patent eligible.  Specifically applicant argues that the generation of messages for events solves the problem of providing messages when order book databases do not change.  The applicant repeats arguments 5) above.  See response above with respect to argument 5).
In the remarks applicant argues that the prior systems generate messages based on changes in order books whereas transaction which do not change the order book are not reported.  Accordingly the claimed subject matter integrates the judicial 
 In the remarks applicant repeats the argument that the claimed subject matter improves efficiency and effectiveness of computing devices.  See response to argument (7 above.  The rejection is maintained.
 In the remarks applicant argues that the claimed limitations improve technology by providing data which previously would have gone unreported.  Applicant argues that the claimed subject matter improves transparency of reporting by determining a supply demand curve associated with technology.  Applicant’s argument is not persuasive.  Applicant’s argument is focused on the abstract subject matter and reporting of data.  Furthermore, applicant is repeating arguments above.  See response above. 
In the remarks applicant argues that the claimed subject matter is not similar to Ultramercial (directed toward distributing media products).  Instead the current application is tied to the application of capturing, creating and distributing data messages based on order rejected/deleted and does not attempt to cover the entire field of message generation.  Applicant is arguing a rejection not applied.  The claims were not rejected under 101 for preemption.  
In the remarks applicant points to FinJan which involved virus scanning program that generates a security profile to identify suspicious codes, thereby providing an improvement to the technical process.  Applicant makes the conclusory statement that the current application similarly recites improvement to transaction processing systems.  Conclusory statements are not persuasive.  With respect to the argued improvement, this is a repeat of arguments above.  See response above.
 In the remarks applicant argues that the claimed subject matter integrates the judicial exception into a practical application.  Specifically applicant argues that step 2A prong 2 does not include conventionality when considering integration.  Applicant repeats that the claim limitations provide an improvement to financial exchange systems instead of expanding resources to estimate or predict number of cancelled portions of incoming transactions.  The claims relate to how the goals are achieved and alter normal functions of exchange systems pointing to para 0005-0007 of the specification.  The examiner respectfully disagrees.  In exchange systems a normal function generate messages- see specification para 0005.  The only difference according to applicants argument is what judicial activity triggers the message generation.  Accordingly the examiner is not persuaded that the claimed limitations alter normal exchange operations as any condition based on goals could be applied to generate messages in an exchange system.  The rejection is maintained.
 In the remarks applicant argues that the claims pass the practical application test as the claims as whole do not monopolize the exception.  The examiner respectfully disagrees with the premise of applicants’ argument.  Lack of preemption alone is not sufficient to provide patent eligibility.  If the claims fail the two-step analysis the 
 In the remarks applicant argues that the claimed subject matter goes beyond merely using a computer as a tool to perform the abstract idea.  Specifically applicant argues that the claimed subject matter integrates the judicial exception into a practical application using market data processors, databases to improve the exchange systems by generating market data (messages) that would not be generated in other systems and goes beyond claims results of high level functions.   Applicant’s argument is not persuasive.  The examiner notes that the application does not point to any technical process or where technology imposes meaningful limits on the identified abstract idea.  The rejection is maintained.
  In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible as the claimed limitation recited limitations that are not well-understood routine or conventional in the field.  Applicant recites the limitations and argues the claim features “determining by the processor, the processor communicatively coupled to ...non-transitory memory devices, ...memory devices storing instructions executed by the processor, order ...deleted...order not deleted...within ms; market data comprising (market related data) and therefore, cannot be considered conventional.  The examiner respectfully disagrees with the premise of applicant’s argument. Step 2B is not determined based on unconventional limitations, but rather based on unconventional, non-routine technical processes.  Abstract processes that could be considered unconventional is still abstract.  The examiner notes that applicant has not pointed to any particular 
In the remarks applicant argues that the evidence provided under the step 2B analysis is not applicable to the current application.  Applicant argues that the reference Battyani is directed toward building order books and market data with updates.   The examiner respectfully disagrees.  The prior art Battyani further discloses calculating on data received against data stored and configuring trade data messages defining trading activity with a message oriented computer architecture.  
In the remarks applicant argues that the reference Fay is directed toward composing messages that describe orders added to/removed from including messages on state changes and operations.  Applicant argues the ordered steps laid out in the claims do not rely on basic reference data of order books and do not cause state changes.  Applicant argues that the prior art Fay was not published prior to the current application.  The examiner respectfully disagrees.  The prior art Fay was filed July 25, 2015 whereas the current application was filed Dec 05, 2014.  Fay is applicable evidence.   Fay provides evidence of messages that include order alterations/cancellations where messages are transmitted/broadcasted to customer of the exchange.   The prior art further teaches the message generator tracking data messages on order and outputting messages of order changes. 
In the remarks applicant argues that Duquette teaches reporting trades and reporting unmatched orders of the order book update but fails to teach messages of 
In the remarks applicant argues that reference Jessen generates messages upon each lapse of a timer with a hold back period in which messages are aggregated.  Applicant argues the timer of Jessen is not relative to the claimed limitations as the timer is not related to events or reporting requirements.  The examiner respectfully disagrees.  The reference discloses types of data sets sent as delta changes where the type to send depends on specific situations. 
Claim Rejections - 35 USC § 103

The 103 rejection of claims 1-2, 6-9, 12, 14-16 and 19-20 is withdrawn in response to the amendments “determining, by the processor, that another of the unmatched portion of the second incoming order or the third incoming order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system”...” based on the determination that one of the unmatched portion of the second incoming order or the third incoming order was automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, generating, by the processor, in lieu of expending computing resources to predict a number of unmatched portions deleted within the 20 milliseconds, an enhanced market data message that is enhanced by information corresponding to the one of the unmatched portion of the second incoming order or the third incoming order that was automatically deleted within the 20 milliseconds”...” wherein the enhanced market data message comprises: market data comprising ... the third incoming order was deleted from the order book database within the 20 milliseconds”...”based on the determination that the other of the unmatched portion of the second incoming order or the third incoming order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, excluding the add indication and the delete indication, thereby generating no market data in response to the other of the unmatched portion of the second incoming order or the third incoming order that was not automatically deleted within the 20 milliseconds”...and “analyze each of the plurality of FAK orders to determine whether at least one of the unmatched portion of the second FAK order or the third FAK order was automatically deleted within 20 milliseconds of not being matched”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9, 12, 14-16 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-2, 6-9, 12, 14-16 and 19-20:
The specification has support in para 0016 “In some cases, a financial market may provide optional information, such as a summary indicator, to identify volume information associated with deleted IOC orders within a specified time (e.g., about 10 ms, about 20 ms, etc.) of a trade triggered by an IOC order. For example, during the specified time after a triggered trade, IOC orders (e.g., orders at an equal or higher price of the triggered trade) may be combined upon deletion”.  
Independent claims 1 recites the limitations “determining, by the processor, that another of the unmatched portion of the second incoming order or the third incoming order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system”...” based on the determination that one of the unmatched portion of the second incoming order or the third incoming order was automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, generating, by the processor, in lieu of expending computing resources to predict a number of unmatched portions deleted within the 20 milliseconds, an enhanced market data message that is enhanced by information corresponding to the one of the unmatched portion of the second incoming order or the third incoming order that was automatically deleted within the 20 milliseconds”...” wherein the enhanced market data message comprises: market data comprising ... the third incoming order was deleted from the order book database within the 20 milliseconds”...”based on the determination that the other of the unmatched portion of the second incoming order or the third incoming order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, excluding the add indication and the delete indication, thereby generating no market data in response to the other of the unmatched portion of the second incoming order or the third incoming order that was not automatically deleted within the 20 milliseconds”...”, which is new matter.  
Independent claim 8 recites “analyze each of the plurality of FAK orders to determine whether at least one of the unmatched portion of the second FAK order or the third FAK order was automatically deleted within 20 milliseconds of not being matched”...”when the processor determines that the at least one of the unmatched portion of the second FAK order or the third FAK order was automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, generate, in lieu of expending computing resources to predict a number of unmatched portions deleted within the 20 milliseconds,”...”when the processor determines that the at least one of the unmatched portion of the second FAK order or the third FAK order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, excluding the information on the placement, thereby generating no market data messages in response to the at least one of the unmatched portion of the second FAK order or the third incoming FAK that was not automatically deleted within the 20 milliseconds”
Independent claim 15 recites “analyze each of the plurality of FAK orders to determine whether at least one of the unmatched portion of the second FAK order or the third FAK order was automatically deleted within 20 milliseconds of not being matched”...”when the processor determines that at least one of the unmatched portion of the second FAK order or the third FAK order was automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, generate, in lieu of expending computing resources to predict a number of unmatched portions deleted within the 20 milliseconds, an enhanced market data message, for presentation to a user via a display device”...”when the processor determines that at least one of the unmatched portion of the second FAK order or the third FAK order was not automatically deleted within the 20 milliseconds of being unmatched by the financial exchange computing system, excluding the information on the placement, thereby generating no market data messages in response to the at least one of the unmatched portion of the second FAK order or the third incoming FAK that was not automatically deleted within the 20 millisecond”
The limitations claimed go beyond the scope of the original presentation of specification.     Please note that the specification is silent as it relates to the limitations as claimed, as the specification does not support determining orders deleted within 20ms, does not support based on the determining ...within 20 ms, to predict number of unmatched portions within 20 ms, does not support market messages comprising third incoming order automatically deleted within 20 ms; does not support “based on determination that other unmatched portion not deleted within 20 ms, excluding add/delete indication and generating market data...that order not automatically deleted within 20 ms; does not teach “analyze each FAK orders to determine whether unmatched portion automatically deleted within 20 ms. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2 and 6-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of a “process.”  Therefore, the claims are directed to a statutory eligibility category.
Step 2A prong 1: Method claim 1 recites steps including (1)“receiving...a status of ...incoming orders...”, (2) “generating...change in order books and market data message”, (3)“deleting...unmatched portion of ...incoming order”, (4)“determining unmatched orders deleted”, (5) determining another unmatched portion of order not automatically deleted (6) predicting number of unmatched orders deleted (7) excluding 
As set forth in the Revised Guidance, which extracts and synthesizes key concepts identified by the courts.   Among those certain methods of organizing human activity listed in the Revised Guidance are commercial interactions, sales activities, behaviors or business relations and business relations. The focus of claimed steps recited as a whole is to analyze, manipulate market data, add and delete information, determine market prices and output the result of the analysis.  Specifically, claim 1 recites operations that would ordinarily take place in data analysis to output/distribute a data analysis result. The recited steps are a commercial act, and a business analysis result which are practices ordinarily performed in the realm of commerce. The preamble to claim 1 recites that purpose of the method is to generate message data.  The elements in the preamble where the message include data related to an incoming order that is processed but does not change an order book.    
The Specification at paragraph 20 recites that the invention relates to analyzing, matching data and transmit the data to users. Thus, all this intrinsic evidence shows that claim 1 is directed to analyzing data and outputting the result.  This in tum is an example of commercial interactions as a certain methods of organizing human activity because determining market data specifics and outputting the results is a basic 
That is except for the limitations  (2) “generating...change in order books and market data message” and (8) “distributing…market ...data”, nothing in the claim precludes the claimed limitations from performed using mental process.  The respect to the limitation (8) “distributing…market ...data”, although not a process that can be performed mentally is an insignificant activity and has been found to be insufficient, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  The rejection is maintained. 
STEP 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and 
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(5) is directed toward as a combination receiving data, manipulating data and analyzing order data.  The combination of parts of limitations (1)-(5) is not directed toward a technical process.  The combination of limitations (6)-(8) is directed toward based on data analysis predicting transaction, excluding data content 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a receiving data using a processor, determining market order status, deleting unmatched order and generating market data messages and to distribute price data or market data using processors do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose meaningful limits as the recited high level computer functions as a human being can monitor orders, determine order status, generate enhanced market information, generating a price, although perhaps not with 
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
Step 2B:   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  
The additional elements recited in the claim beyond the abstract idea include a first and second processor coupled to one or more transitory memory devices and the first and second non-transitory memory devices storing instructions –is purely functional and generic. Nearly every computer will include a processor, memory devices and instructions.  The specification discloses the processors beyond a means to perform the judicial exception. (see para 0029).  However the specification does not provide any the system 200 may include an enhanced market data generator 210 that may be communicatively coupled to one or more of a trade generation computing systems (e.g., the trade generation computing system 230 or other order entry system accessible by a trader) and an exchange computing system 240”.  The specification discloses the enhanced data generator as comprising computer components (see para 0029) are components that nearly every computer will include.  The functions recited are purely functional and generic (i.e. monitoring, determining, generating and distributing).   See also FIG. 2 which illustrates that the “enhanced market data generator” comprises basic computer components configured conventionally.
The recited functions of the first processor “receiving”, “generating a change in order book”, “deleting …unmatched orders” and the recited functions of the second processor-“determining unmatched order deleted”, “generating a message” and “generating price market data” are processes that do not require any special programming.  As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers
Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. The wherein clauses are not steps, but recitations of what data is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. The applicant does not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  The specification discloses in para 0005-0007 that the focus of the invention as a whole is to capture and create market data such as a portion of unmatched orders are deleted from the order book and the pricing and changes are reported. . 
As evidence the examiner provides the following evidence:
US Patent No. 9,904,931 B2 by Battyani “configured to build in real-time one or more order books associated with a plurality of financial instruments and generate processed market data including updates of the one or more order books”;  

US Pub No. 2015/0032590 A1 by Fay et al “composed of a series of messages that describe orders added to, removed from, and executed on the automated electronic exchange platform 140. The ITCH feed may also contain messages for basic reference data of order books of the exchange platform, as well as state changes and halts in operation. Or, phrased differently, the financial matching engine data message stream generator 300 encapsulates the generated messages in a communication protocol required by the market data feed communication network”;  

US Patent No. 8,768,821 B1 by Elston –“ system ensures that the summary statistics for the order book are computed or updated as the real time order book market data messages are received, and the statistics are sampled in time and transmitted in messages over an electronic data network to the consumers”; 

US Pub No. 2012/0317011 A1 by Duquette –“ market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update”;  



US Pub. No. 2015/0026033 A1 by Curran et al-[0015]... the aggressor/incoming order may be cancelled before any matching occurs; or the aggressor/incoming order matches normally and any resting order it attempts to match with, which is deemed unmatchable, may be cancelled immediately. In either case, appropriate fill and cancellation messages are sent to the parties involved, per normal operations of those actions (order cancel and trade).

US Patent No. 6,618,707 B1 by Gary-“ determines that an incoming limit order cannot trade against orders stored in the book memory 33, or if only a portion of the incoming order can trade, the order process 25 stores the incoming order or unexecuted portion thereof in the book memory 33 unless the order contains an instruction that it should be deleted if it cannot trade with orders in the book memory


The specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 6-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent 2 is directed toward presenting data- insignificant extra solution of outputting data.  Dependent claim 6 is directed toward communicating data- insignificant extra solution of outputting data Dependent claim 7 is directed toward the data communicated using a communication network-old and well known. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2 and 6-7 are directed towards patent eligible subject 
In reference to Claims 8-9, 12 and 14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 8 and the dependent claims. Such devices fall under the statutory category of a “machine.”  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that provide no details related to a technical process.  That is, other than reciting “a processor” to (1) receive data, (2) generate change in stored data, (3) delete unmatched order portion, (4) analyze orders, (5) generate a predictive market data (6) excluding information based on order condition (7) generate price data and(8) distribute market data, accordingly nothing in the claim element precludes the step from being directed toward a long held economic practices and processes capable of being performed mentally or by hand.  For example the receiving data mimics mental processes of observation.  The limitations generate change in stored market data mimic memory.  The limitations (3) delete unmatched order portion, (4) analyze orders, (5) generate a predictive market data (6) excluding information based on order condition (7) generate price data common practices within economics and can be performed mentally with analysis and decision and/or with pen and paper .  The distributing step is nothing more than an insignificant post solution activity.  But for the recitation of computer elements functions recited at a high level of generality the concepts of which the functions are directed toward are functions capable 
STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at 
Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(3) is directed toward as a combination receiving data, and generating changes in stored/received data.  The combination of parts of limitations (1)-(3) is not directed toward a technical process.  The combination of limitations (4)-(7) is directed toward analyzing order data and generating order related data and messages  a common business practice. The combination of parts of limitations (4-7) is not directed toward a technical process.
) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a trade order monitor function of monitoring, the enhanced market data generator to determine order status and enhance market data and the computer system to generate price data or market data and to distribute price data or market data do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose meaningful limits as the recited high level computer functions as a human being can monitor orders, determine order status, generate enhanced market information, generating a price, although perhaps not with the efficiency or speed of a computer.  
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a computing device comprising a processor, one or more memory devices coupled to the processor, a network where the computing devices performs the functions recited.  The specification discloses in para 0018, the computing device as used to formulate market data and price discovery.  In para 0028, the specification discloses the computing device as generic without any particular hardware configuration or particular algorithm.   Nearly every computing device will include a memory and processors capable of See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  
As evidence the examiner provides the following evidence:
US Patent No. 9,904,931 B2 by Battyani “configured to build in real-time one or more order books associated with a plurality of financial instruments and generate processed market data including updates of the one or more order books”;  

US Pub No. 2015/0032590 A1 by Fay et al “composed of a series of messages that describe orders added to, removed from, and executed on the automated electronic exchange platform 140. The ITCH feed may also contain messages for basic reference data of order books of the exchange platform, as well as state changes and halts in operation. Or, phrased differently, the financial matching engine data message stream generator 300 encapsulates the generated messages in a communication protocol required by the market data feed communication network”;  

US Pub. No. 2015/0026033 A1 by Curran et al-[0015]... the aggressor/incoming order may be cancelled before any matching occurs; or the aggressor/incoming order matches normally and any resting order it attempts to match with, which is deemed unmatchable, may be cancelled immediately. In either case, appropriate fill and cancellation messages are sent to the parties involved, per normal operations of those actions (order cancel and trade).

US Patent No. 6,618,707 B1 by Gary-“ determines that an incoming limit order cannot trade against orders stored in the book memory 33, or if only a portion of the incoming order can trade, the order process 25 stores the incoming order or unexecuted portion thereof in the book memory 33 unless the order contains an instruction that it should be deleted if it cannot trade with orders in the book memory

US Patent No. 8,768,821 B1 by Elston –“ system ensures that the summary statistics for the order book are computed or updated as the real time order book market data messages are received, and the statistics are sampled in time and transmitted in messages over an electronic data network to the consumers”; 

US Pub No. 2012/0317011 A1 by Duquette –“ market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update”;  

US Pub No. 2008/0155009 A1 by Jensen et al – “market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update... system will generate a new message each time the timer elapses. In other words it doesn't matter if one or four hundred order book changes have occurred during the timer period”

The specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9, 12 and 14 these dependent claim have also been reviewed with the same analysis as independent claim 8. Dependent claim 9 is directed toward a network interface coupled to a network (old and well known) and communicating data- insignificant extra solution activity of outputting data.  Dependent 12 is directed toward data manipulation- a common business practice.  Dependent claim 14 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9, 12 and 14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-17 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (1) receive trading activity, (2) generate change in stored data, (3) deleting data message, (4) analyze orders, (5) deleting unmatched orders (5) excluding information (6) generate data message and price data and (7) distribute market data, which under its broadest reasonable interpretation, covers performance of an economic practice but for the recitation of generic computer components.   That is, other than reciting “exchange monitoring device” to perform the steps claimed, nothing in the claim element precludes the step from being directed toward a long held economic practices and processes capable of being performed mentally or by hand. Alternately, this is an example of concepts performed in the human mind as mental processes because the steps of receiving data, receiving notification, generating market data, deleting unmatched portion, determining unmatched portion deleted, generating market data message, generating market data and distributing market data, mimic human thought processes of observation, evaluation and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)    But for the recitation of computer elements functions recited at a high level of generality the concepts of which the functions are directed toward are functions capable of being performed mentally or manually by a human.  Among those certain methods of organizing human activity listed in the Revised Guidance are commercial interactions, sales activities, behaviors or business relations and business relations. The focus of claimed processes recited as a whole is to analyze, manipulate market data, add and delete information, determine market prices and output the result of the analysis.  Specifically, claim 15 recites operations that would ordinarily take place in data analysis to output/distribute a data analysis result. The recited functions are to perform a commercial act, and a business analysis result which are practices ordinarily performed in the realm of commerce. The preamble to claim 15 recites that purpose of the device is to generate message data based on a condition of an order.  The elements in the preamble where the message include data related to an incoming order that is processed but does not change an order book.  The Specification at paragraph 20 recites that the invention relates to analyzing, matching data and transmit the data to users. Thus, all this intrinsic evidence shows that claim 15 is directed to analyzing data and outputting the result.  This in tum is an example of commercial interactions as a certain methods of organizing human activity because determining market data specifics and outputting the results is a basic economic practice.This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 
STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Looking to the claimed limitations, limitation (1) receive ...trading activity...-insignificant extra solution activity of data gathering.  The wherein clause does not affect the operation of limitation 1, but instead are data for consideration in limitation. Limitation (2) generate...change in stored/market data –directed toward a common business practice.  Limitation (3) deleting unmatched portion... –directed toward a common business practice.  Limitation (4) analyze each...order... –directed toward a common business practice.  Limitation (5) excluding information -–directed toward a common business practice.  Limitation (6) generate data message and price data –directed toward a common business practice.  Limitation (7) distribute market data - –directed toward a common business practice.  
Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(3) is directed toward as a combination receiving data, and generating changes in stored and incoming data.  The combination of parts of ) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a trade order monitor function of monitoring, the enhanced market data generator to determine order status and enhance market data and the computer system to generate price data or market data and to distribute price data or market data do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose meaningful limits as the recited high level computer functions as a human being can 
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to steps claimed of the abstract idea into a practical application, the technology does no more than implement the abstract idea.   The additional elements recited in the claim beyond the abstract idea includes a system comprising a communications network, an exchange computing system coupled to a communications network and an exchange monitoring device –is purely functional and generic. Nearly every computer will include a communications network, a computer system coupled to a 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence 
As evidence the examiner provides the following evidence:
US Patent No. 9,904,931 B2 by Battyani “configured to build in real-time one or more order books associated with a plurality of financial instruments and generate processed market data including updates of the one or more order books”;  

US Pub No. 2015/0032590 A1 by Fay et al “composed of a series of messages that describe orders added to, removed from, and executed on the automated electronic exchange platform 140. The ITCH feed may also contain messages for basic reference data of order books of the exchange platform, as well as state changes and halts in operation. Or, phrased differently, the financial matching engine data message stream generator 300 encapsulates the generated messages in a communication protocol required by the market data feed communication network”

US Pub. No. 2015/0026033 A1 by Curran et al-[0015]... the aggressor/incoming order may be cancelled before any matching occurs; or the aggressor/incoming order matches normally and any resting order it attempts to match with, which is deemed unmatchable, may be cancelled immediately. In either case, appropriate fill and cancellation messages are sent to the parties involved, per normal operations of those actions (order cancel and trade).

US Patent No. 8,768,821 B1 by Elston –“ system ensures that the summary statistics for the order book are computed or updated as the real time order book market data messages are received, and the statistics are sampled in time and transmitted in messages over an electronic data network to the consumers”; 

US Pub No. 2012/0317011 A1 by Duquette –“ market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update”;  

US Pub No. 2008/0155009 A1 by Jensen et al – “market event resulting in a match (Type 2 event) will usually result in at least two causally linked messages: one for the reporting of the trade and another to report the resulting unmatched depth of market orders book update... system will generate a new 

US Patent No. 6,618,707 B1 by Gary-“ determines that an incoming limit order cannot trade against orders stored in the book memory 33, or if only a portion of the incoming order can trade, the order process 25 stores the incoming order or unexecuted portion thereof in the book memory 33 unless the order contains an instruction that it should be deleted if it cannot trade with orders in the book memory

The specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 15. Dependent claim 16 is directed toward a display device coupled to a communication network- old and well known and presenting data- insignificant extra solution activity of outputting data.  Dependent 19 is directed toward manipulating business data- a common business practice.  Dependent claim 20 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2015/0127518 A1 by Loveless –(see para 0053); CA 2818265 A1 by Boudeault et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697